Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06). We reject the contention of defendant that he was denied effective assistance of counsel. The evidence, the law and the circumstances of this case, viewed in totality and as of the time of the representation, establish that defense counsel provided meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 147). Upon our review of the record, we conclude that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), nor was defendant deprived of a fair trial by cumulative trial errors. Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Possession Controlled Substance, 5th Degree.)
Present — Denman, P. J., Green, Hayes, Balio and Fallon, JJ.